Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.
Claims 29, 31, 32, 35, 36-48 are pending.

Claim Objections
Claims 38, 39, 41-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 29 recites the limitation "X is NR6" in the formula in claim 29, which renders the claims indefinite. There is NO definition for "R6" in claim 29. It is not clear what compounds this limitation encompasses, since one of ordinary skill in the art could not ascertain the metes and bounds as to R6 in the claim.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites the limitation "The pharmaceutical composition according to claim 35" in the claim.  There is insufficient antecedent basis for this limitation in the claim, since claim 35 is drawn to a compound and not to a pharmaceutical composition.
Amending claim 37 to refer to a claim which recites the pharmaceutical composition in the claim, or deleting the claim, would obviate the rejection.


Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 48 recites the limitation "Y3-Y4" in the claim.  There is insufficient antecedent basis for this limitation in the claim since claim 35 does not contain variables Y3, Y4. One cannot ascertain the metes and bounds of the claim because the variables Y3, Y4 are not shown anywhere in the claim 35, and one cannot tell where the variable fits in the claimed compounds.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

1)	Claims 35-37 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Baraldi (US 6,048,865).
	Baraldi teach the following compound in a binding assay with mast cell membranes and Tris buffer (i.e. pharmaceutical composition with an aqueous solution carrier; see column 20, compound 3g in Table 1) and as an active compound to treat 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (Applicant’s compound wherein (R6, R1, Y1 and Y2 are H; X6 and R are a bond; X5 is C=O; W is W-1; HA is nothing; and R2 is a substituted heteroaryl).  The active compounds can be in pharmaceutical formulations such as injections with water (see column 23, lines 20-44).  
It is pointed out that the W-1 group in the above structure is same as instant W-1 group such as –NH-heteroaryl, and can be protonable by HA.

Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive. 
Applicant argues that instant invention as claimed requires each of the N to be a part of a protonatable amine group; whereas the NH of the urea group does not satisfy this requirement; thus, it cannot be the N atom in Structure W-1 have been considered, 

2)	Claim 29 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yang et al. (Chemical Journal of Chinese Universities, 2003, vol. 24, issue 6, pp. 1037-1039).

	Yang et al. teach the following compound (see page 1037, compound 5): 
    PNG
    media_image2.png
    321
    319
    media_image2.png
    Greyscale
 (Applicant’s compound of structure I-9 wherein (R1, Y1, Y2, Y3, and Y4 are H; X and R are a bond; W is W-1; HA is nothing; R2 is a substituted alkyl).  
It is pointed out that the W-1 group in the above structure is same as instant W-1 group such as –NH-substituted alkyl, and can be protonable by HA.

Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive. 
Applicant argues that “Compound 5 in Yang et al. seemingly coincides with a portion of Structure I-9, the whole Compound 5 is arguably an antithesis to the overall design of Structure I-9. The latter contains aActive\120338079.vl-3/8/21 protonatable amine group W, whereas in Yang et al., the ethyl 3-phenylpropionate moiety of Compound 5 is bulky and lipophilic, thus not protonatable or otherwise enabling penetration through biological barriers as required by the present invention. As a person of ordinary skill in the art would understand, the NH group of the phosphonamide group is not protonatable. It is pointed out that Applicant is merely arguing the NH group of the phosphonamide group is not protonatable with acids such as HCl, sulfuric acid etc. without providing any evidence. It is pointed out that the W-1 group in the above structure is same as instant W-1 group such as –NH-substituted alkyl, and can be protonable by HA.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




3)	Claims 35-37 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Knobelsdorf et al. (US 6,875,765, PTO-892).
Knobelsdorf et al. discloses compounds which are same as instant compounds of Structure FS-1 or a pharmaceutical composition comprising the compounds. See some structures below; Sheet 25 of 30, Figure 25, structures 9,10,11 for example; abstract. The compounds therein are useful in treating diseases such as stroke, inflammatory disorders. See abstract.

    PNG
    media_image3.png
    385
    426
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    356
    469
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    346
    469
    media_image5.png
    Greyscale

(Applicant’s compound wherein R6 is a substituted alkyl or substituted heterocycloalkyl, X6 is a bond, X5 is C=O, W is W-1, R is –CH2-, R1, R2 are alkyl (methyl), Y1 is substituted alkoxy, Y2 is H; HA is nothing).  The active compounds can be in pharmaceutical formulations in a pharmaceutically acceptable carrier such as water, ethanol. See column 26, lines 1-16.

4) 	Claims 35, 36-37, 40, 45, 46 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gaind et al. (Journal of the Indian Chemical Society (1941), 209-12, PTO-892).
Gaind et al. discloses compound which is same as instant compound of Structure FS-1 as in instant claim 40. See structure below; see page 210, lines 1-3 wherein ω-Diethylaminoacetylamino-p-benzenesulphonamide is taught, and also teaches the compound in water (i.e meets instant composition); page 209, wherein ω -anilinoacetylamino-p-benzenesulphonamide is taught, and also teaches the compound in alcohol.


    PNG
    media_image6.png
    163
    378
    media_image6.png
    Greyscale

(Applicant’s compound wherein X6 is a bond, X5 is C=O, W is W-1, R is –CH2-, R1, R2 are alkyl (ethyl), R6, Y1, Y2 are H; HA is nothing).  

5)	Claims 35, 48 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by HORSTMANN et al. (European Journal of Medicinal Chemistry (1977), 12(4), 387-92, PTO-892). 
HORSTMANN et al. discloses compound of structure below which is same as instant compound in instant claim 48; wherein X6 is a bond, R6 is H, Y1, Y2 are –CH3, 5 is C=O, W is W-1, R is –CH2-, R1 is H, R2 is alkyl (ethyl), HA is nothing). See page 392, compound 125, TABELLE VII. 


    PNG
    media_image7.png
    163
    378
    media_image7.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

6) Claim(s) 35, 36, 37 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Gaillard et al. (US 8,614,215, PTO-892).


    PNG
    media_image8.png
    393
    281
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    392
    273
    media_image9.png
    Greyscale


(Applicant’s compound wherein R6 is a substituted heteroaryl, X6 is a bond, X5 is C=O, W is W-1, R is –CH2-, R1, R2 are alkyl (methyl), Y1 and Y2 are H; HA is HCl).  The active compounds can be in pharmaceutical formulations in a pharmaceutically acceptable carrier such as injections with saline i.e aqueous solution. See column 6, lines 57-60; column 7, lines 31-34; column 26-column 27, line 43; column 202, Formulation 3; column 203, Formulation 5; claim 18.	


Prior Art made of Record:
AUTHOR(S):               Xie, Gui Yang; Chen, Jia Hua; Lin, Shrong Shi; Jin,
                         Sheng
CORPORATE SOURCE:        Ministry of Education Key Lab of Bioorganic Chemistry
                         &Molecular Engineering. College of Chemistry and
                         Molecular Engineering, Peking University, Beijing,
                         100871, Peop. Rep. China
SOURCE:                  Chinese Chemical Letters (2001), 12(6), 497-498
                         CODEN: CCLEE7; ISSN: 1001-8417

    PNG
    media_image10.png
    365
    391
    media_image10.png
    Greyscale

GB 873781; US 2,947,743 (antibacterial agents);
Pharmazie (1963), 18(9), 585-600;
US 20090163545 
RN   343968-77-4        
WO 2009017838;
SOURCE: Magyar Kemiai Folyoirat (1956), 62, 373-7; Journal unavailable

    PNG
    media_image11.png
    189
    378
    media_image11.png
    Greyscale



TITLE:  Syntheses and biological testing of some new sulfanilamide derivatives/ordered
AUTHOR(S):               El-Ezbawy, Samia R.
CORPORATE SOURCE:        Fac. Sci., Assiut Univ., Assiut, Egypt
SOURCE:                  Int. Conf. Chem. Biotechnol. Biol. Act. Nat. Prod.,
                         [Proc.], 1st (1981), Volume 3, Issue 2, 104-16.
                         Editor(s): Atanasova, B.  Bulg. Acad. Sci.: Sofia,
                         Bulg.

Conclusion
Claims 38, 39, 41-44 are objected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).